Notice of Non-Responsive Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 3, 2022 amending all claims such that no pending claims remain drawn to the elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because applicant has amended the claims such that they are directed to a method “of reducing inflammatory responses in a subject” (see independent claim 3), comprising administering Rhizobium-derived vesicles to achieve the objective of reduced inflammatory responses, including preferred embodiments in which samples are analyzed with respect to differences indicating a need for “reducing inflammatory responses” via PCR based methods (claim 14), and in which secretion of particular protein markers serve as indicators of inflammation (see new claim 16).  The originally presented claims were directed to methods of treating one or more known diseases selected from a group of ten, from which applicant elected all types of cancer for examination (leaving asthma, diabetes, Parkinson’s disease, and dementia as non-elected species).  The only shared technical feature of the instant claims and the previously examined claims is the known product of Rhizobium-derived vesicles.  By the amendments of May 3, 2022, applicant has effectively canceled (via amendment of the claim language) all of the originally presented species, and the elected invention of which these species representative alternatives (i.e., of methods of treating one or more diseases), and instead presented alternative methods that would have been treated as a separate invention had these claims been originally presented.  Applicant has already received an action on the merits with regard to one of the originally claimed inventions, and therefore the amendment of May 3, 2022 is non-responsive.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634